Citation Nr: 0631651	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  03-29 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to separate schedular 10 percent disability 
ratings for tinnitus in each ear. 
 
2.  Entitlement to an increased rating for shell fragment 
wound of the right posterior thorax area with retained 
foreign body, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to March 
1970.

This appeal comes before the Department of Veteran Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 2003 
rating decision of the VA Regional Office (RO) in 
Indianapolis, Indiana that granted service connection for 
tinnitus, evaluated as 10 percent disabling, and denied a 
higher rating for shell fragment wound of the right 
posterior thorax area with retained foreign body.  

The Board denied the claim of an evaluation in excess of 10 
percent for shell fragment wound of the right posterior 
thorax area with retained foreign body by a decision dated 
in May 2005.  The Secretary of Veterans Affairs had then 
imposed a stay on the adjudication of tinnitus claims 
affected by the United States Court of Appeals for Veterans 
Claims (Court) decision in Smith v. Nicholson, 19 Vet. App. 
63 (2005) which reversed a decision of the Board that 
concluded that no more than a single 10-percent disability 
evaluation could be provided for tinnitus.  The stay has 
since been lifted and the tinnitus question will be 
addressed below.

In March 2006, the appellant's representative and VA General 
Counsel filed a joint motion to vacate the Board's May 2005 
decision.  By an order dated in March 2006, the Court 
granted the joint motion, vacated the Board's May 2005 
decision, and remanded the case to the Board for further 
action.

(The issue of entitlement to an increased rating for shell 
fragment wound of the right posterior thorax area with 
retained foreign body will be remanded for further 
development in accordance with the Court's order.)  


FINDING OF FACT

The veteran experiences tinnitus.


CONCLUSION OF LAW

The claim for separate schedular 10 percent disability 
ratings for tinnitus in each ear is without legal merit.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.87, Diagnostic Code 6260 (2002); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative assert that the appellant 
is entitled to separate 10 percent disability ratings for 
service-connected tinnitus because he has ringing in each 
ear.  

In a May 2003 rating decision, the RO granted service 
connection for tinnitus, but denied separate 10 percent 
ratings for tinnitus in each ear.  The veteran appealed that 
decision to the Board.  In the statement of the case dated 
in September 2003, the RO concluded that there was no 
provision that allowed for assignment of a separate 10 
percent evaluation for tinnitus in each ear under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
held that pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of separate 
ratings for tinnitus affecting each ear.  VA appealed this 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit reversed the Court's decision and 
affirmed VA's longstanding interpretation of Diagnostic Code 
6260 as authorizing only a single 10-percent rating for 
tinnitus, regardless of whether the tinnitus was unilateral 
or bilateral.  (Following the Federal Circuit's decision in 
Smith, the Board has lifted the stay on adjudication of 
tinnitus rating cases.)

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating of 10 percent 
under 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no 
legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's claim of 
entitlement to separate 10 percent ratings must be denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim based on a lack of legal 
merit).  

The Board notes that in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations provide 
that upon the submission of a substantially complete 
application for benefits, VA is required to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

As found above, the veteran's claim lacks legal merit.  
Therefore, the duties to notify and assist imposed by the 
VCAA are not applicable in this appeal. See e.g., Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004).  


ORDER

Entitlement to separate schedular 10 percent disability 
ratings for tinnitus in each ear is denied.  




REMAND

By the March 2006 joint motion, the parties sought to vacate 
the Board's May 2005 decision because it was determined that 
the Board's decision did not provide an adequate statement 
of reasons and bases for its determination that a separate 
evaluation was not warranted for any muscle injury related 
to the service-connected shell fragment wound of the right 
posterior thorax.  It was determined that the medical 
evidence was in conflict and failed to confirm whether the 
veteran still had a retained foreign body.  It was also 
noted that it was not clear as to which movements elicited 
right-sided chest pain voiced on examination.  The parties 
concluded that re-examination to address and resolve these 
deficiencies was required.  

The joint motion stipulated that the veteran be examined by 
an appropriate specialist to determine whether his shell 
fragment wound of the posterior thorax involved any retained 
metal fragments, and if so, to provide adequate description 
of the location and severity of any muscle damage that might 
be involved.  

Accordingly, this case is REMANDED for the following 
actions:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent of current disability associated 
with the service-connected shell 
fragment wound of the right posterior 
thorax area.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review 
prior to the examination.  All necessary 
tests and studies should be 
accomplished, including X-rays, and 
clinical findings should be reported in 
detail.

The examiner should address the 
following questions:



a) Do the shell fragment wound residuals 
involve any retained metal fragments?  
Identify the location and specify 
whether any retained foreign body 
affects muscle or is extra-muscular.

b) Which if any muscles have been 
damaged by the retained foreign body or 
by its original tract?  Provide a 
detailed description of the location and 
severity of any muscle damage involved, 
if any; include mention of each muscle 
group affected.  

c) Perform range of motion testing and 
specify any motion(s) that elicits pain 
due to the service-connected wound 
residuals.  Identify the origins of any 
pain or other functional losses caused 
by the wound residuals.  The functional 
losses due to pain, etc., caused by this 
service-connected disability should be 
equated to additional loss of motion of 
the joint or joints affected.  

d) Examine any scarring and provide 
detailed findings as to symptoms caused 
by the service-connected scar, if any, 
such as pain, ulceration, etc.  If there 
is pain due to scarring, indicate 
whether the pain due to scarring differs 
from other pain due to other injury 
residuals or causes any functional 
limitation different from the pain 
caused by other residuals, such as 
muscle damage, if any.

The examiner should set forth a complete 
rationale for all opinions and findings 
expressed.



2.  The veteran must be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report under 38 C.F.R. 
§ 3.655 (2006).  If he fails to appear 
for the examination, this fact should be 
noted in the file and a copy of the 
examination notification should be 
associated with the claims folder

3.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide 
medical findings and opinions.  If the 
report is insufficient, or if any 
requested action is not undertaken or 
deficient, it should be returned to the 
examiner for necessary corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issue remaining 
on appeal.  If the benefit sought is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded an opportunity 
to respond.  Thereafter, the claims 
folder should be returned to the Board 
for further consideration.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


